DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 was considered by the examiner, except the written opinion for international Patent Application No. PCT/EP2019/061590, mailed July 22, 2019 was lined through because it was not in English.  However, an English language translation of this document has been considered and is made of record in the PTO-892 submitted herewith. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Montalbo Barroso et al. (EP 1 493 769 A1) alone or in view of Schuchardt (US 5,010,047) and Muller et al. (US 2017/0321005 A1).
As required by 1,  Montalbo Barroso et al. disclose a method for separating a double metal cyanide catalyst (DMC catalyst) from polyol, comprising:  A) initially charging a polyol comprising a DMC catalyst, an alcohol, and optionally a filtration aid into a reactor, the mixture being heated, B) filtering the mixture from step A), and
C) optionally separating the alcohol from the filtrate of step B) without a chelating agent being used (paragraph 0014, Example 9 and claims 1-7).
As required by 2,  Montalbo Barroso et al. disclose the method as described above for claim 1, wherein the polyol is a polyether polyol (Example 9 and claims 1-5).
As required by 4,  Montalbo Barroso et al. disclose the method as described above for claim 1, wherein in step A) the mixture is heated to a temperature of from 1°C to 140°C, in particular 100°C which overlaps or is within the claimed temperature range of 80°C to 180°C (paragraph 0025 and the Examples).
As required by 6,  Montalbo Barroso et al. disclose the method as described above for claim 1, wherein in step B) the filtration is carried out at a temperature of from 1°C to 140°C, in particular 100°C which overlaps or is within the claimed temperature range of from 80°C to 120°C (paragraph 0025 and the Examples).
As required by 7,  Montalbo Barroso et al. disclose the method as described above for claim 1, wherein in step B) the filtration may be carried out at a pressure of from 4 bar (paragraph 0025).
As required by 8,  Montalbo Barroso et al. disclose the method as described above for claim 1, comprising the step of: C) separating the alcohol from the filtrate of step B) (paragraph 0035).

As required by 9,  Montalbo Barroso et al. disclose the method as described above for claim 8, wherein the alcohol in step C) is separated off by a stripping column (paragraph 0035).
Montalbo Barroso et al. disclose the method as described above, but differs from claim 1 in that Montalbo Barroso et al. fail to disclose wherein in step A), as the alcohol, 4% by weight to 12% by weight of ethanol, based on 100% by weight of polyol is used and differs from claim 3 in that Montalbo Barroso et al. fail to disclose wherein in step A) the alcohol used is 5% by weight to 9% by weight of ethanol.
However, Montalbo Barroso et al. disclose that a sufficient quantity of the solvent is added to the crude polyether polyol so that the viscosity of the mixture formed by the solvent and crude polyether polyol is less than or equal to 55 mPa.s before subjecting the polyether polyol to the filtration process (paragraph 0014).
One having ordinary skill in the art would have found it obvious to utilize an amount of alcohol including the claimed amounts of 4% by weight to 12% by weight of ethanol, based on 100% by weight of polyol or 5% by weight to 9% by weight of ethanol in the process of  Montalbo Barroso et al. depending upon the Mn of the crude polyether polyol to be dissolved as long as the amount used is a sufficient quantity of the solvent so that the viscosity of the mixture formed by the solvent and crude polyether polyol is less than or equal to 55 mPa.s before subjecting the polyether polyol to the filtration process.
Montalbo Barroso et al. disclose the method as described above, but differs from claim 5 in that Montalbo Barroso et al. fail to disclose, wherein in step A) the mixture is heated over a period of from 100 min to 140 min.
One having ordinary skill in the art would have found it obvious that if desired the  mixture of Montalbo Barroso et al. could be heated over a period of from 100 min to 140 min based upon the temperature utilized in order to obtain polyether polyol having the desired viscosity suitable for carrying out filtration.
Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result .  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.
Montalbo Barroso et al. disclose the method as described above for claim 1, but differs from claim 10 in that Montalbo Barroso et al. do not require, wherein the evaporation unit is a falling-film evaporator or a thin-film evaporator.
	However, Montalbo Barroso et al. disclose that the solvent may be removed by vacuum distillation (Example 9).
Schuchardt disclose a process for the recovery of double metal cyanide complex catalyst from a polymer (see column 3, line 67 to column 4, line 2).  It is taught that the filtrate may be treated in any manner known in the art to remove a volatile solvent from a polymer, including distillation, vacuum stripping, or the use of a wiped film evaporator. (column 5, lines 51-54).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a thin-film evaporator in place of the vacuum distillation in the process of Montalbo Barroso et al., since Schuchardt has shown that in a process for the recovery of double metal cyanide complex catalyst from a polymer that the filtrate may be treated in any manner known in the art to remove a volatile solvent from a polymer including distillation, vacuum stripping, or the use of a wiped film evaporator.
Montalbo Barroso et al. disclose the method as described above for claim 1, but differs from claims 11 and 12 in that Montalbo Barroso et al. do not require that the polyether polyol is a polyether carbonate polyol as required by claim 11 prepared by the method disclosed in claim 12.
However, Montalbo Barroso et al. disclose that the crude polyether polyols that can be purified by the process of their invention include those produced by the addition of alkylene oxides to compounds containing active hydrogens by catalysis with a DMC catalyst. The polyether polyols can be prepared by any of the processes known in the state of the art that use DMC catalysts (paragraph 0010-0012).
Schuchardt disclose a process for the recovery of double metal cyanide complex catalyst from a polymer (see column 3, line 67 to column 4, line 2).   Suitable polymers include epoxide polymers (polyethers) and epoxide/carbon dioxide copolymers (polyalkylene carbonates) (column 2, lines 49-55).
Muller et al. disclose a method for producing polyether carbonate polyols as disclosed in claim 12 (paragraphs 0097-0116; Examples 1, 3 and 5 and the claims). The polyether carbonate polyols are prepared by reaction comprising the addition of alkylene oxides to compounds containing active hydrogens by catalysis with a DMC catalyst.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the purification process of Montalbo Barroso et al. on a polyether carbonate polyol, such as disclosed by Schuchardt and prepared by Muller et al., since Montalbo Barroso et al. disclose that the crude polyether polyols that can be purified by the process of their invention include those produced by the addition of alkylene oxides to compounds containing active hydrogens by catalysis with a DMC catalyst and Muller et al. disclose a method for producing polyether carbonate polyols as disclosed in claim 12 , wherein The polyether carbonate polyols are prepared by reaction comprising the addition of alkylene oxides to compounds containing active hydrogens by catalysis with a DMC catalyst.  There would have further been a reasonable expectation of success, since Schuchardt has shown that one can utilize a similar process for the recovery of double metal cyanide complex catalyst from a polymer that includes epoxide polymers (polyethers) and epoxide/carbon dioxide copolymers (polyalkylene carbonates). “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (US 6,552,163 B1) alone or in view of Schuchardt (US 5,010,047).
As required by 1,  Clement et al. disclose a method for separating a double metal cyanide catalyst (DMC catalyst) from polyol, comprising:  A) initially charging a polyol comprising a DMC catalyst, an alcohol, and optionally a filtration aid into a reactor, the mixture being heated, B) filtering the mixture from step A), and C) separating the alcohol from the filtrate of step B), wherein in step A), 0.25 to 10 parts by weight , which is within the claimed 4% by weight to 12% by weight of alcohol, based on 100% by weight of polyol without a chelating agent being used (column 5, lines 37-67; column 6, lines 41-61; column 7, lines 6-59).
As required by claim 2,  Clement et al. disclose the method as described above for claim 1, wherein the polyol is a polyether polyol (column 3, lines 10-15).
As required by claim 3, Clement et al. disclose wherein in step A) the alcohol used is 0.25 to 10 parts by weight, which encompasses the claimed 5% by weight to 9% by weight of ethanol (column 5, lines 46-56 and column 6, lines 49-61).
As required by 8,  Clement et al. disclose the method as described above for claim 1, comprising the step of: C) separating the alcohol from the filtrate of step B) (column 7, lines 36-39).
As required by 9,  Clement et al. disclose the method as described above for claim 8, wherein the alcohol in step C) is separated off by an evaporation unit or stripping column (column 7, lines 36-39).
Clement et al. disclose the method as described above for claim 1, but differs from claim 4 in that Clement et al. do not require wherein in step A) the mixture is heated to a temperature of from 80°C to 180°C.
However, Clement et al. disclose that dissolution of the poly(ethylene oxide) into solvents can be done at any convenient temperature and in most cases dissolution can be easily achieved at about 0 to about 60°C (column 6, lines 41-47).
One having ordinary skill in the art before the effective filing date would have found it obvious heat the poly(ethylene oxide) comprising alcohol and dmc disclosed by Clement et al. to a temperature within the claimed temperature range of from 80°C to 180°C, absent a showing of unexpected results, since Clement et al. disclose that dissolution of the poly(ethylene oxide) into solvents can be done at any convenient temperature and in most cases dissolution can be easily achieved at about 0 to about 60°C.  
Clement et al. disclose the method as described above for claim 1, but differs from claim 5 in that Clement et al. do not require, wherein in step A) the mixture is heated over a period of from 100 min to 140 min.
However, Clement et al. disclose that once the solution is formed the mixture may be stirred for a period so that low molecular weight polymer molecules are extracted from the high molecular weight fraction (column 7, lines 13-16).  
One having ordinary skill in the art before the effective filing date would have found it obvious that the poly(ethylene oxide) of Clement et al. may need to be heated for a period of from 100 min to 140 min depending upon the heating temperature and the amount of solvent used based upon the amount of poly(ethylene oxide), so that low molecular weight polymer molecules could be extracted from the high molecular weight fraction.
Clement et al. disclose the method as described above for claim 1, but differs from claim 6 in that Clement et al. do not require wherein in step B) the filtration is carried out at a temperature of from 80°C to 120°C.
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to carry out the filtration at a temperature of from 80°C to 120°C in order to speed up the solvent removal process. 
Clement et al. disclose the method as described above for claim 1, but differs from claim 7 in that Clement et al. do not require, wherein in step B) the filtration may be carried out at a pressure of from 4 bar to 8 bar.
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to carry out the filtration at a pressure of from 4 bar to 8 bar in order to speed up the solvent removal process. 
Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result .  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.
Clement et al. disclose the method as described above for claim 1, but differs from claim 10 in that Clement et al. do not require, wherein the evaporation unit is a falling-film evaporator or a thin-film evaporator.
	However, Clement et al. disclose that a wide variety of well-known solvent removal techniques are suitable, such as flashing, rotary evaporation, and the like (column 7, lines 37-39).
Schuchardt disclose a process for the recovery of double metal cyanide complex catalyst from a polymer (see column 3, line 67 to column 4, line 2).  It is taught that the filtrate may be treated in any manner known in the art to remove a volatile solvent from a polymer, including distillation, vacuum stripping, or the use of a wiped film evaporator. (column 5, lines 51-54).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize as the evaporation unit of Clement et al. a falling-film evaporator or thin-film evaporator, since Clement et al. disclose that a wide variety of well-known solvent removal techniques are suitable including rotary evaporation and Schuchardt disclose that in a process for the recovery of double metal cyanide complex catalyst from a polymer that the filtrate may be treated in any manner known in the art to remove a volatile solvent from a polymer including distillation, vacuum stripping, or the use of a wiped film evaporator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699